Citation Nr: 1508954	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE IS[redacted]SUE

Entitlement to burial of the Veteran at a VA cemetery.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran's alleged military service has yet to be verified.  The Veteran passed away in May 2012; the appellant in this case is the Veteran's surviving spouse who wishes to have the Veteran interred at a VA cemetery.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 letter of determination by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) in St. Louis, Missouri.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran's military records appear to have been lost in the 1973 fire.  In cases where service records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the appellant has averred that the Veteran entered military service in the New Jersey National Guard sometime between 1968 and 1970; she asserts that he was in the service for approximately 6 to 8 months before being medically discharged due to a heart murmur.  The appellant further avers that he served at Fort Bragg, North Carolina at that time, beginning October 31, but does not know the year.  The Veteran resided in South Carolina at the time of his death.  In her substantive appeal, VA Form 9, the appellant additionally gave a second social security number under which the Veteran may have served.  

Based on the first social security number ending in [redacted], the Federal Bureau of Investigation (FBI) responded in May 2012 that his service number was the same as his social security number.  The National Archives and Records Administration (NARA) responded negatively to any military service for that social security number.  Likewise, in a June 2012 response letter, the South Carolina Adjutant General responded that the Veteran (under social security number ending in [redacted]) had never served in the South Carolina National Guard.  

It appears, based on the statement of the case and a January 2014 email from VA personnel, that NCA additionally attempted to contact the North Carolina Adjutant General but received no response, and the New Jersey Adjutant General directed VA to Fort Knox, which replied negatively.  There is no documentation of this in the claims file, however.  

Finally, a January 2014 negative response from NARA for the asserted second social security number ending in [redacted] is of record.  It does not appear that any attempt to verify this second alleged social security number was made with the South Carolina, North Carolina, or New Jersey Adjutants General.

Accordingly, the Board finds that a remand is necessary in order to attempt to verify both of those alleged social security numbers with all three of the States Adjutants General and to properly document the responses to those inquiries.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the military information of the Veteran using the social security number ending in [redacted] with the Adjutants General of North Carolina and New Jersey.  All documentation of those inquiries should be documented in the claims file.

If, after contacting all official sources (and properly documenting that procedure in the claims file), it is determined by NCA that further inquiries, based on the information contained in the claims file at that time, to verify the military information for the social security number ending in [redacted] would be futile, a memorandum of unavailability should be drafted and associated with the claims file and the appellant so notified.  

2.  Attempt to verify the military information of the Veteran using the social security number ending in [redacted] with the Adjutants General of South Carolina, North Carolina, and New Jersey.  All documentation of those inquiries should be documented in the claims file.

If, after contacting all official sources (and properly documenting that procedure in the claims file), it is determined by NCA that further inquiries, based on the information contained in the claims file at that time, to verify the military information for the social security number ending in [redacted] would be futile, a memorandum of unavailability should be drafted and associated with the claims file and the appellant so notified.  

3.  After the above development is completed, the appellant should be so notified and given an appropriate time to respond to that notification.  Any subsequent development necessary as a result of any response should be undertaken.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim for entitlement for burial of the Veteran at a VA cemetery.  If the benefits sought on appeal remain denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




